The Chancellor
said, that a re-examination was not of course, but at the discretion of the Court, on special application; and that in this case, the truth, as to the essen* tial matters in issue, as far as it depended upon the exami- ‘ nation of those witnesses, did not appear to require a further examination. The 22d rule of this Court declares, that a witness shall not be re-examined, but upon sufficient 'cause shown by affidavit or otherwise, according to circumstances. (Vide also, Lord Bacon’s rule, n. 74. 17 Vesey, 434. 1 Johns. Ch. Rep. 140.) The motion was, therefore denied. But the objection, that the mortgagor was not a .party, was well taken. He was entitled, within one year *651from the sale, to redeem his interest in the mortgaged premises, from the purchasers under the execution, and, consequently, he had an existing right (of which he was not devested, within the year, by the sale, and could only be by foreclosure here,) to unite with that redemption, a redemption. also of the premises from the mortgage incumbrance.
It was, accordingly, ordered, “ that the cause stand over, with liberty to the plaintiff to amend his bill by making the said mortgagor a party thereto, or otherwise, as. he shall be advised.”